Nortek, Inc. Selected Financial Data from Projected Condensed Consolidated Statements of Operations (Unaudited, $ in millions) FISCAL YEAR ENDING 2013 2014 Net sales 2,345.3 2,466.3 Cost of sales 1,691.1 1,774.5 Gross profit 654.2 691.8 Selling, general and administrative expenses 460.4 481.8 Intangible asset amortization 42.2 42.2 Operating profit 151.6 167.8 Memo:Adjusted EBITDA Operating profit 151.6 167.8 Amortization 42.2 42.2 Depreciation 38.9 39.7 Adjusted EBITDA 232.7 249.7 Memo:Additional Information Capital Expenditures 34.4 36.8 Net Working Capital 286.5 305.0 Increase in Net Working Capital 16.4 18.5
